IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00105-CR

STANLEY WAYNE ROBERTSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 10-04337-CRF-85


                                      ORDER


       Appellant’s Motion to Obtain Complete Electronic Copy of Record on Appeal

was filed on March 18, 2014.

       Appellant contends in the motion that the trial court has denied permission to

reproduce the record and disseminate the record outside appellant’s counsel’s office.

The Court has no copy of a motion, a hearing, if any, or an order on this issue from the

trial court.
        Further, to the extent this motion could relate to the clerk’s record, which is

unclear from the motion, all but one order sealing records were based on motions filed

by appellant and were to preserve the attorney-client privilege and work product of

appellant’s counsel. The Court needs clarification as to whether appellant and his trial

counsel are waiving the attorney-client privilege and work product of counsel protected

in the sealing orders by requesting that copies of those sealed items be included in the

publicly available appellate record.

        Accordingly, appellant’s motion is denied without prejudice of refiling same

subject to the above mentioned clarifications.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 3, 2014




Robertson v. State                                                                Page 2